Citation Nr: 1747646	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  13-31 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for avascular necrosis, right hip (claimed as degenerative changes, right hip), to include as secondary to avascular necrosis, left hip.


ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel










INTRODUCTION

The Veteran served honorably on active duty service in the Navy from July 1987 to October 1992.  He also served on verified periods of active duty for training ("ACDUTRA") and inactive duty for training ("INACDUTRA") with the Tennessee Army National Guard from May 2001 to June 2011, with additional unverified periods of National Guard duty prior to May 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Among other things, the RO implicitly reopened and denied the Veteran's claim of entitlement to service connection for avascular necrosis, right hip, after presumably finding that new and material evidence had been received.

In a previous March 2008 rating decision, the RO denied service connection for avascular necrosis, right hip.  Rating decisions from the RO/Agency of Original Jurisdiction (AOJ) are final when issued.  38 U.S.C.A. § 7104(b) (West 2014); 
38 C.F.R. § 20.1103 (2016).  At the time of the March 2008 rating decision, it appeared that all of the Veteran's service treatment records were available and had been associated with the record.  Since that time, however, additional relevant service treatment records were obtained that had not been associated with the record at the time of the March 2008 rating decision.  If, at any time after VA issues a decision on a claim, VA receives or associates with the record relevant, official service department records that existed and had not been associated with the record when VA first decided the claim, VA will reconsider the claim without requiring new and material evidence to reopen the claim.  38 C.F.R. § 3.156(c) (2016).  In view of the foregoing, the Board has framed the issue as noted on the title page.
  
The Veteran requested and was scheduled to appear before a Veterans Law Judge for a Board video conference hearing in August 2016.  However, he failed to appear for the hearing.  Accordingly, the hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2016).

In February 2017, the Board remanded the claim to AOJ for additional evidentiary development.  As there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDINGS OF FACT

1.  The probative and competent evidence of record demonstrates that avascular necrosis, right hip, was neither incurred in, nor aggravated by active military service, and because the Veteran served less than 90 consecutive days during any of his periods of active duty service following the period ending in October 1992, when the disorder was alleged to have manifested, service connection on a presumptive basis is not for application.

2.  Because service connection for avascular necrosis, left hip, was severed in an August 2015 rating decision, service connection for avascular necrosis, right hip, on a secondary basis, is not for application.


CONCLUSION OF LAW

The criteria for service connection for avascular necrosis, right hip, are not met.  
38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

For purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).   

If a veteran served 90 days or more on active duty, service incurrence will be presumed (i.e., service connection may be granted on a presumptive basis) for certain chronic diseases, such as arthritis, if manifest to a compensable degree of 10 percent or more within one year after active service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  Chapter 38 CFR 3.307(a)(1), however, notes that "[t]he requirement of 90 days' service means active, continuous service within or extending into or beyond a war period, or which began before and extended beyond December 31, 1946, or began after that date." (emphasis added).

In addition, service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  The United States Court of Appeals for Veterans Claims (Court) has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) caused, or (b) aggravated (permanently worsened) by a service-connected disability.  Id.  See also Wallin v. West, 11 Vet. App. 509, 512 (1998). 

The Veteran avers that he developed avascular necrosis, right hip, during a period of ACDUTRA service.  Alternatively, he claimed that his right hip disorder is secondary to avascular necrosis, left hip.

A "veteran" is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  
38 U.S.C.A. § 101 (2) (West 2014); see also 38 C.F.R. § 3.1 (d) (2016).  Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full-time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training that each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  

To establish status as a "veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "veteran" for purposes of other periods of service (e.g., active duty) does not obviate the need for him to establish that he is also a "veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Similarly, in order for a claimant to achieve "veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury, but not disease, incurred or aggravated during INACDUTRA, or any one of the following: acute myocardial infarction, cardiac arrest or a cerebrovascular accident.  See Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

Here, although he had previously served a period of active duty from July 1987 to October 1992, the Veteran achieved "veteran" status for this service connection claim by virtue of several short periods of ACDUTRA, the longest period being from July 13, 2006 to September 2, 2006.  

However, the presumption that a condition like arthritis was incurred in service (as well as the presumptions of soundness and aggravation) do not apply to ACDUTRA and INACDUTRA, but instead, only to active duty.  See Smith v. Shinseki, 24 Vet. App. 40 (2010).  Thus, an award of service connection for avascular necrosis, right hip, on a presumptive basis is not applicable in this case.

Further, as noted above, the Veteran's previously service-connected disability of avascular necrosis, left hip, was severed in an August 2015 rating decision after the AOJ realized that it had committed clear and unmistakable error by granting service connection on a presumptive basis when the Veteran had not had the required 90 days of active service when the disorder was subsequently discovered.  Accordingly, because service connection for avascular necrosis, left hip, is no longer in effect, service connection for avascular necrosis, right hip, as secondary to service-connected avascular necrosis, right hip, is also inapplicable.

Therefore, the only way to grant service connection for avascular necrosis, right hip, is by a showing that the Veteran's disease manifested in the line of duty during a period of ACDUTRA.

Review of the Veteran's complete service treatment records, including those that have now been associated with the claims file, fail to show any signs of, treatment for, or a diagnosis of a right hip disorder, to include arthritis or avascular necrosis.

During a March 2007 VA general examination, the Veteran complained of left hip pain, which had only began recently; he made no complaints of other joint or spine pain.  The only x-rays performed were on the left hip; he was subsequently referred to orthopedics for evaluation of his left hip pain only.  

During a VA joints examination in April 2007, again, the Veteran only reported pain in his left hip and made no mention of right hip pain.

Following an August 2007 MRI, the report indicated bilateral avascular necrosis of the hips, with more severe involvement in the left hip than in the right. 

During a December 2007 VA spine examination, the examiner noted that he had reviewed a September 2007 letter from Dr. G.M. of the St. Louis, Missouri, VA Medical Center (VAMC).  In his note, the doctor said that the Veteran had an MRI that showed bilateral avascular necrosis, with no collapse of the right femoral head, but partial collapse of the left femoral head.  Although he diagnosed the Veteran as having avascular necrosis of both the left and right hip, the VA examiner noted that neither the actual MRI report, nor the right hip images were available for his review.

Thereafter, in a February 2008 VA joints examination, the examiner opined that it was less likely than not that the Veteran's right hip avascular necrosis was caused or aggravated by his then-service-connected left hip avascular necrosis.  First, he noted that the most common causes of avascular necrosis is related to chronic alcohol use, as well as steroid use.  However, he stated that the most common finding is idiopathic avascular necrosis, which means there is an unknown etiology.  While he added that there were a number of other things that could cause this disorder, he said that this is usually a systemic problem and the avascular necrosis of a unilateral hip is not known to insight or cause an aggravation or avascular necrosis of the contralateral hip.

The Veteran was afforded VA examinations addressing his right hip disorder again in January 2012, May 2013, and an examination addendum dated in August 2013.  The January 2012 and May 2013 examination reports did not address the issue of whether the Veteran's right hip disorder was the result of a period of ACDUTRA or INACDUTRA service.  However, in the August 2013 examination addendum, the examiner opined that the Veteran had bilateral hip avascular necrosis, which was detected on an MRI dated in 2007.  He opined that the Veteran appeared to have idiopathic avascular necrosis and it was likely that a systemic issue caused him to develop avascular necrosis of the bilateral hips.  He noted that the left hip disorder was worse than the right from the beginning and he did not see evidence that the left hip condition somehow aggravated the right hip, as both disorders had been present since at least 2007 and both likely worsened over that time, as that is the typical disease progression for this condition.  Thus, the examiner concluded that it was less likely than not that the left hip disorder caused or aggravated the right hip disorder.

In this regard, although the examiner did not provide an opinion as to whether avascular necrosis, right hip, had been directly caused by a period of ACDUTRA or INACDUTRA service, as noted above, 38 CFR 3.307(a)(1) requires that "the veteran must have served 90 days or more during a war period or after December 31, 1946.  The requirement of 90 days' service means active, continuous service within or extending into or beyond a war period or which began before and extended beyond December 31, 1946, or began after that date."



						(CONTINUED ON NEXT PAGE)

Here, because the Veteran's Army National Guard service personnel records show that he did not have the required 90 consecutive days of active duty service, ACDUTRA or INACDUTRA, service connection for avascular necrosis, right hip, is denied.


ORDER

Service connection for avascular necrosis, right hip, to include as secondary to avascular necrosis, left hip, is denied.




____________________________________________
M. TENNER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


